Without passing on the facts, we think that the judgment and order appealed from should be reversed on the law, without costs, and a new hearing granted. Judgment and order unanimously reversed on the law, without costs, and a new hearing granted. (See Monypeny v. Monypeny, 171 App. Div. 134 [1st Dept.]; Bosemweig v. Bosemweig, 231 App. Div. 13 [2d Dept.]; Bivett v. Bivett, 270 App. Div. 878 [4th Dept.].) Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.